Citation Nr: 1241799	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The appellant served on active duty from March 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1976 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

This claim has heretofore been characterized as a claim to reopen, arising from a June 2008 administrative decision, based on the RO's prior administrative determinations in April 1976, February 1986, and August 1994 that the appellant's character of discharge constituted a bar to VA benefits under Chapter 38 of the US Code.  See, e.g., 38 U.S.C.A. § 5108 (West 2002).  The April 1976 decision found that the appellant was not entitled to Chapter 38 VA benefits because of willful and persistent misconduct, under 38 C.F.R. § 3.12(d)(4).  The February 1986 decision, which is a mere notation on the April 1976 denial letter, cites 38 C.F.R. § 3.12(c)(6) as its basis for denial.  Under this provision, statutory bars to VA benefits exist if the appellant was discharged or released for a period of absence without official leave (AWOL) for a period greater than 180 days, except when there are compelling circumstances.  

Subsequently, in November 2008, VA received additional service department records, including service personnel records and records produced in connection with the appellant's post-service attempts to upgrade his character of discharge.  Inasmuch as many of these records existed, but were not associated with the claims file, at the time of the RO's April 1976 decision, and are clearly relevant to the appellant 's claim, the claim must be reconsidered de novo, without regard to the receipt of new and material evidence.  See 38 C.F.R. § 3.156(c) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant has claimed entitlement to VA compensation benefits based on disabilities that he believes are connected to his military service.  However, before entitlement to such benefits may be established, VA must first determine whether the character of the appellant's discharge is a bar to such benefits.

Briefly, the appellant has appealed VA's determination that he is not entitled to benefits pursuant to Chapter 38 of the US Code based on his discharge under dishonorable conditions.  Past determinations have cited a statutory bar to benefits under 38 C.F.R. § 3.12(c)(6) (involving an appellant who was discharged or released for a period of absence without official leave (AWOL) for a period greater than 180 days) and regulatory bars to benefits under 38 C.F.R. § 3.12(d)(4) (for willful and persistent misconduct).  In the case at hand, the appellant had three AWOL periods during service.  One of these periods exceeded 180 days, lasting for 193 days from April 16, 1968, to October 14, 1968.  

The Board notes, in particular, that 38 C.F.R. § 3.12(c)(6) contains an exception for the AWOL statutory bar in situations in which there are compelling circumstances to warrant the prolonged unauthorized absence.  

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.  

38 C.F.R. § 3.12(c)(6)(i-iii).

In the case at hand, the record does not contain an explanation for the 193-day period that the appellant was AWOL.  It does, however, reflect that the appellant was AWOL from November 18, 1968, to January 30, 1969, less than a month following his prolonged absence, after finding out that his wife wanted a divorce.  He reported that he became depressed and went home to see if he could solve this problem, but that he surrendered to authorities when he realized he would not be able to change his wife's mind.  

In determining whether the appellant's 193-day AWOL period constitutes a bar to his requested VA service connection compensation benefits, the Board must determine whether the circumstances of the appellant's lengthy AWOL are sufficiently compelling as to fall under the exception to 38 C.F.R. § 3.12(c)(6).  This determination requires VA to consider the factors of 38 C.F.R. § 3.12(c)(6)(i-iii).  Unfortunately, the Board finds that additional evidence is needed before this question may be properly evaluated.

The Board notes that an April 1978 Naval Discharge Review Board "Review of Discharge" document refers to a March 1969 medical recommendation stating that there was "[n]o clinical indication of neurosis or psychosis.  No psychiatric contraindication to awarded discharge."  While VA has obtained the appellant's complete service personnel records, no service treatment records have been associated with the claims file.  This neuropsychiatric evaluation is highly relevant to determining the appellant's state of mind at the time of his AWOL period, and may also be relevant to determining whether to characterize any in-service misconduct as "willful and persistent."  The Board thus finds it necessary to remand this claim in order to obtain the appellant's service treatment records.  

The Board directs the RO, when reajudicating this claim, to carefully take into consideration whether the record demonstrates compelling circumstances for the appellant's prolonged absence.  In addition to considering any reasons that the appellant cites for his absence, the RO should pay careful attention to 38 C.F.R. § 3.12(c)(6)(iii).  This regulation states, in pertinent part, that "[h]ardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began."  38 C.F.R. § 3.12(c)(6)(iii).  

The Board emphasizes that, in the case at hand, the appellant's service connection claims involve disabilities that he contends are residual to shrapnel wounds that he suffered in combat.  Service personnel records corroborate the appellant's combat service, as his DD Form 214 reflects that he earned a National Defense Service Medal, a Republic of Vietnam Commendation Medal, a Purple Heart, and a Presidential Unit Citation.  The appellant has specifically identified his shrapnel injuries as having been suffered in 1967.  The Board finds it particularly significant that, while the appellant was in service from March 1965 to July 1969, he never went AWOL in the years prior to his Vietnam service.  Rather, the record reflects that his first AWOL period began in January 1968, and that he was AWOL for a total of 263 days following his return from Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all of the appellant's service treatment records, including a March 1969 neuropsychiatric evaluation.  All attempts to obtain the records should be documented in the claims file.

2.  If any of the above records cannot be obtained, the RO/AMC should make a determination as to whether further attempts to obtain the records would be futile, and document such conclusion in the claims file.  The appellant and his representative should be advised of the records that could not be obtained.

3.  Following completion of the above, and any additional development that is warranted, the RO/AMC should review the evidence and determine whether the appellant's character of discharge constitutes a bar to receipt of VA benefits under Chapter 38 of the US Code.  In doing so, the RO should carefully consider whether the record presents compelling circumstances for the appellant's period of AWOL from April 16, 1968, to October 14, 1968.

In particular, the RO/AMC should address the circumstances surrounding the appellant's prolonged absence, and should specifically discuss the relationship, if any, between the appellant's combat service in Vietnam and his subsequent AWOL periods.

If this appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and should be provided with an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


